Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 01/27/2022.  Claims 1, 3-12 and 14-21 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Nayak (US 2021/0160563).
Consider claim 1, Yoden clearly teaches an electronic device (Fig. 24A) comprising: 

a display; (Fig. 24A: Display 1005, [0249])

a communication interface; (Fig. 24A: Communication 1001, [0245])

a memory storing one or more instructions; and a processor which, by executing the one or more instructions, (Fig. 24A: Processor 1000 and Memory 1008, [0244], [0252]) is configured to: 

display a single window screen providing a first content image on the display by processing a first content, (Fig. 11B: Media playback device 100 displays cast screen D2a, [0155].)

receive a user input for processing a second content while displaying a first content image on the display by processing the first content, (Fig. 11A: A request for display of a second content item is received in step S200, [0154].)

receive a second content image which is streamed by mirroring from the peer device, the second content image being displayed on a display of the peer device and corresponding to a result second content which results from processing the second content by the peer device, (Cast device 100 streams the content to playback device 100, [0141].  During casting the media content item may be displayed in playback screen P1 of the casting device 100, [0167]-[0169].) and 

change the single window screen into a multi-window screen including a first window and a second window, the first window providing the first content image and the second window providing the second content image streamed by mirroring from the peer device. (Figs. 9B and 9C: Existing screen D1b and cast screen D1a are displayed on media playback device 100, [0149].)

However, Yoden does not explicitly teach identify whether a resource is available for processing the first content and the second content in the electronic device, based on the resource for processing the first content and the second content being unavailable in the electronic device, identify a peer device having an available resource to process the second content, transmit a request for processing the second content to the peer device.

In an analogous art, Nayak, which discloses a system for video distribution, clearly teaches:

identify whether a resource is available for processing the first content and the second content in the electronic device, (Fig. 3: Step 310 determines if decoders are available within the primary video hub device 240, [0052].)

based on the resource for processing the first content and the second content being unavailable in the electronic device, identify a peer device having an available resource to process the second content, (Fig. 3: Step 320 determines if secondary hub devices are available, [0053].)

transmit a request for processing the second content to the peer device, (Streams CS5-CS9 are sent to secondary video hub 250, [0046], [0054].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden by identify whether a resource is available for processing the first content and the second content in the electronic device, based on the resource for processing the first content and the second content being unavailable in the electronic device, identify a peer device having an available resource to process the second content, transmit a request for processing the second content to the peer device, as taught by Nayak, for the benefit of allowing the casting device to share content when no local resources are available.
claim 3, Yoden combined with Nayak clearly teaches the processor is further configured to: based on a request for termination of one of the first content image or the second content image, newly select a device, from among the electronic device and the peer device, for processing content in remaining content image, which is not terminated, by evaluating the electronic device and the peer device for processing the content in the remaining content image. (User interface device 120 sends change request to video hub 130 and the device decoding the video streams may be changed in response, [0043] Nayak.)

Consider claim 4, Yoden combined with Nayak clearly teaches the processor is further configured to: transmit a resource inquiry message to one or more peer devices for inquiring whether the one or more peer devices have the available resource to process the second content, respectively, receive resource response messages from the one or more peer devices according to the resource inquiry message, and select a peer device having the available resource among the one or more peer devices that sent the resource response messages, as the peer device. (Fig. 3: Steps 330, 335 and 340, [0054] Nayak)

Consider claim 11, Yoden combined with Nayak clearly teaches the processor is further configured to: based on receiving a user control operation input for controlling the displayed second content image in the second window, transmit a control signal corresponding to the user control operation input to the peer device, and receive, from the peer device, a result of a control operation performed according to the control signal. (Swap request sent to secondary video hub 135 based on user input, [0043] Nayak.) 

Consider claim 12, Yoden clearly teaches a method of operating an electronic device, (Fig. 11A) the method comprising: 

displaying a single window screen providing a first content image on a display of the electronic device, by processing a first content, (Fig. 11B: Media playback device 100 displays cast screen D2a, [0155].)

receiving a user input for processing a second content while displaying the first content image on the display by processing the first content; (Fig. 11A: A request for display of a second content item is received in step S200, [0154].)

receiving, a second content image which is streamed by mirroring from the peer device, the second content image being displayed on a display of the peer device and corresponding to a result second content which results from processing the second content by the peer device; (Cast device 100 streams the content to playback device 100, [0141].  During casting the media content item may be displayed in playback screen P1 of the casting device 100, [0167]-[0169].) and 

changing the single window screen into a multi-window screen including a first window and a second window, the first window providing the first content image and the second window providing the second content image streamed by mirroring from the peer device. (Figs. 9B and 9C: Existing screen D1b and cast screen D1a are displayed on media playback device 100, [0149].)

However, Yoden does not explicitly teach identifying whether a resource is available for processing the first content and the second content in the electronic device, based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device having an available resource to process the second content, transmitting a request for processing the second content to the peer device.

In an analogous art, Nayak, which discloses a system for video distribution, clearly teaches:

identifying whether a resource is available for processing the first content and the second content in the electronic device, (Fig. 3: Step 310 determines if decoders are available within the primary video hub device 240, [0052].)

based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device having an available resource to process the second content, (Fig. 3: Step 320 determines if secondary hub devices are available, [0053].)

transmitting a request for processing the second content to the peer device, (Streams CS5-CS9 are sent to secondary video hub 250, [0046], [0054].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden by identifying whether a resource is available for processing the first content and the second content in the electronic device, based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device having an available resource to process the second content, transmitting a request for processing the second content to the 

Consider claim 14, Yoden combined with Nayak clearly teaches based on a request for termination of one of the first content image or the second content image, newly selecting a device, from among the electronic device and the peer device, for processing content in remaining content image, which is not terminated, by evaluating the electronic device and the peer device for processing the content in the remaining content image. (User interface device 120 sends change request to video hub 130 and the device decoding the video streams may be changed in response, [0043] Nayak.)

Consider claim 15, Yoden combined with Nayak clearly teaches transmitting a resource inquiry message to one or more peer devices for inquiring whether the one or more peer devices have the available resource to process the second content, respectively, receiving resource response messages from the one or more peer devices according to the resource inquiry message, and selecting a peer device having the available resource to process the second content among the one or more peer devices that sent the resource response messages, as the peer device. (Fig. 3: Steps 330, 335 and 340, [0054] Nayak.)

Consider claim 20, Yoden clearly teaches a non-transitory computer-readable recording medium having embodied thereon a program which, when executed by a processor, causes the processor to execute a method of operating an electronic device, (Fig. 24A: Processor 1000 and Memory 1008, [0244], [0252]) the method including:

displaying a single window screen providing a first content image on a display of the electronic device, by processing a first content; (Fig. 11B: Media playback device 100 displays cast screen D2a, [0155].)

receiving a user input for processing a second content while displaying a-the first content image on the display by processing the first content; (Fig. 11A: A request for display of a second content item is received in step S200, [0154].)

receiving a second content image which is streamed by mirroring from the peer device, the second content image being displayed on a display of the peer device and corresponding to a result second content which results from processing the second content by the peer device; (Cast device 100 streams the content to playback device 100, [0141].  During casting the media content item may be displayed in playback screen P1 of the casting device 100, [0167]-[0169].) and 
(Figs. 9B and 9C: Existing screen D1b and cast screen D1a are displayed on media playback device 100, [0149].)

However, Yoden does not explicitly teach identifying whether a resource is available for processing the first content and the second content in the electronic device, based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device having an available resource to process the second content, transmitting a request for processing the second content to the peer device.

In an analogous art, Nayak, which discloses a system for video distribution, clearly teaches:

identifying whether a resource is available for processing the first content and the second content in the electronic device, (Fig. 3: Step 310 determines if decoders are available within the primary video hub device 240, [0052].)

based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device having an available resource to process the second content, (Fig. 3: Step 320 determines if secondary hub devices are available, [0053].)

transmitting a request for processing the second content to the peer device, (Streams CS5-CS9 are sent to secondary video hub 250, [0046], [0054].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden by identifying whether a resource is available for processing the first content and the second content in the electronic device, based on the resource for processing the first content and the second content being unavailable in the electronic device, identifying a peer device having an available resource to process the second content, transmitting a request for processing the second content to the peer device, as taught by Nayak, for the benefit of allowing the casting device to share content when no local resources are available. 

Claims 5-7, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Nayak (US 2021/0160563) in view of Gerhards et al. (US 2017/0264947), herein Gerhards.
Consider claim 5, Yoden combined with Nayak clearly teaches the processor is further configured to generate the resource inquiry message.

However, Yoden combined with Nayak does not explicitly teach the resource inquiry message including a resource list including one or more resources required to execute a function related to the second content, information about the function, and a transfer method of the result second content being a result of an execution of the function.

In an analogous art, Gerhards, which discloses a system for video distribution, clearly teaches the resource inquiry message including a resource list including one or more resources required to execute a function related to the second content, information about the function, and a transfer method of the result second content being a result of an execution of the function. (The request transmitted to associated receivers 120 includes a request for a tuner, television provider information and an indication of live transfer of the content, [0099]-[0106].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden combined with Nayak by the resource inquiry message including a resource list including one or more resources required to execute a function related to the second content, information about the function, and a transfer method of the result second content being a result of an execution of the function, as taught by Gerhards, for the benefit of requesting the content from a plurality of devices to increase the likelihood that the request can be fulfilled.

Consider claim 6, Yoden combined with Nayak and Gerhards clearly teaches the processor is further configured to receive the resource response messages including information with respect to at least one of whether the function is possible to execute, whether it is possible to transfer the result second content based on the transfer method, or a busy state of the one or more peer devices, respectively. (Associated receivers 120 respond with messages indicating whether they can fulfill the request, [0101], [0102] Gerhards.)

Consider claim 7, Yoden combined with Nayak and Gerhards clearly teaches the processor is further configured to select the peer device by taking into account the information on the busy state, among the one or more peer devices that (Receiver 120a selects a particular receiver 120b based on the response messages, [0102] Gerhards.)

Consider claim 10, Yoden combined with Nayak and Gerhards clearly teaches the request for processing the second content includes information about an operation to process, information about the second content to be processed, and setting information of the electronic device. (Receiver 120a indicates to receiver 120b the channel and broadcast time of the program, required resolution, and compression techniques to be used, [0105], [0109] Gerhards.)

Consider claim 16, Yoden combined with Nayak and Gerhards clearly teaches generating the resource inquiry message including a resource list including one or more resources required to execute a function related to the second content, information about the function, and a transfer method of the result second content being a result of an execution of the function. (The request transmitted to associated receivers 120 includes a request for a tuner, television provider information and an indication of live transfer of the content, [0099]-[0106] Gerhards.)

Consider claim 17, Yoden combined with Nayak and Gerhards clearly teaches receiving the resource response messages further comprises: receiving the resource response messages including information with respect to at least one of whether the function is possible to execute, whether it is possible to transfer the result second content based on the transfer method, or a busy state of the one or more peer devices, respectively. (Associated receivers 120 respond with messages indicating whether they can fulfill the request, [0101], [0102] Gerhards.)

Consider claim 18, Yoden combined with Nayak and Gerhards clearly teaches selecting the peer device by taking into account the information on the busy state, among the one or more peer devices that indicated that the function is possible to execute and that the result second content is possible to transfer based on the transfer method. (Receiver 120a selects a particular receiver 120b based on the response messages, [0102] Gerhards.)

Claims 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Nayak (US 2021/0160563) in view of Gerhards et al. (US 2017/0264947) in view of Ganesan et al. (US 2006/0206565), herein Ganesan.
Consider claim 8, Yoden combined with Nayak and Gerhards clearly teaches the electronic device of claim 7.

However, Yoden combined with Nayak and Gerhards does not explicitly teach the processor is further configured to select another peer device among the one or more peer devices based on a result of an evaluation of the one or more peer devices performed regularly or based on an occurrence of a preset event.

In an analogous art, Ganesan, which discloses a system for video distribution, clearly teaches the processor is further configured to select another peer device among the one or more peer devices based on a result of an evaluation of the one or more peer devices performed regularly or based on an occurrence of a preset event. (If the supplying box is no longer supplying the content at the desired speed another box will be selected to supply the content, [0199].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden combined with Nayak and Gerhards by the processor is further configured to select another peer device among the one or more peer devices based on a result of an evaluation of the one or more peer devices performed regularly or based on an occurrence of a preset event, as taught by Ganesan, for the benefit of preventing interruption of the content.	

Consider claim 9, Yoden combined with Nayak, Gerhards and Ganesan clearly teaches the processor is further configured to select the other peer device based on the result of the evaluation performed based on the occurrence of the preset event including an event of detecting that a performance of the streaming of the result second content received from the peer device is equal to or less than a threshold value, or an event indicating that one window among the first window and the second window is terminated on the multi-window screen. (If the supplying box is no longer supplying the content at the desired speed another box will be selected to supply the content, [0199] Ganesan.)

Consider claim 19, Yoden combined with Nayak, Gerhards and Ganesan clearly teaches selecting another peer device among the one or more peer devices based on a result of an evaluation of the one or more peer devices performed regularly or based on an occurrence of a preset event. (If the supplying box is no longer supplying the content at the desired speed another box will be selected to supply the content, [0199] Ganesan.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Nayak (US 2021/0160563) in view of Kim et al. (US 2017/0150227), herein Kim.
Consider claim 21, Yoden combined with Nayak clearly teaches the processor is further configured to: based on receiving a user content control command with respect to the displayed second content image through a user interface, transmit a control signal corresponding to the user content control command to the peer device, and based on a content control operation performed in the peer device according to the control signal, receive, from the peer device, a result of the content control operation via the mirroring, so that the result of the content control operation is reflected to the result second content. (Swap request sent to secondary video hub 135 based on user input, [0043] Nayak.)

However, Yoden combined with Nayak does not explicitly teach a user interface displayed in the second window.

In an analogous art, Kim, which discloses a system for video distribution, clearly teaches a user interface displayed in the second window. (Fig. 13, [0160]-[0164])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden combined with Nayak by a user interface displayed in the second window, as taught by Kim, for the benefit of allowing the user to interact with second window without need of interaction with the peer device.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425